Per Curiam.

The motion must prevail as a matter of course, and is always granted by the Supreme Court in like cases. The only doubt originates in the defendant’s offer, to waive Ms discharge : but it does not appear, that he has any defence to the action, except as to its form. The court will not,' therefore, drive the plaintiff to the expense of a litigation, which can never draw in question the real merits between the parties. - ’

Motion granted 

*


[D. Graham, Jun, atty for the plffs. Ketcham & Fessenden, attys. for the defts.]

 Vide Honeywell v. Burns, 8 Cow. 121. Merritt ads. Arden, 1 Wm. 91.